DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 10 directed to an invention non-elected without traverse.  Accordingly, claims 9 and 10 have been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “temperature control unit” in claim 1, the “condensation unit” in claim 1, the “auxiliary condensation unit” in claim 1, and the “condensing agent in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “temperature control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “temperature control” and “used to heat the distillation chamber” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “As shown in FIG. 2, the temperature control unit 2 comprises heating elements 21 encircling the outer wall of the main part of the distillation chamber 1 and a temperature control switch 22 disposed between the heating elements 21 and the outer wall of the distillation chamber 1, wherein the heating elements 21 generate heat for distillation in the distillation chamber 1; and the temperature control switch 22 is used to sense the temperature of the outer wall surface of the distillation chamber 1 in real time, timely and automatically power on the heating elements 21 to heat the distillation chamber 1 when the temperature of the outer wall surface of the distillation chamber 1 is lower than a preset value 80-100°C, and timely and automatically power off the heating elements 21, when the temperature of the outer wall 
Accordingly, the claimed “temperature control unit” has been interpreted as a device comprising heating elements encircling the outer wall of a main part of the distillation chamber and a temperature control switch disposed between the heating elements and the outer wall of the distillation chamber, wherein the heating elements generate heat for distillation in the distillation chamber; and the temperature control switch is configured to sense the temperature of the outer wall surface of the distillation chamber, automatically power on the heating elements  to heat the distillation chamber when the temperature of the outer wall surface of the distillation chamber is lower than a preset value 80-100°C, and automatically power off the heating elements, when the temperature of the outer wall surface of the distillation chamber is higher than the preset value 80-100°C, as well as equivalents thereof.

Claim limitation “condensation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “condensation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The condensation unit 4 comprises a hollow condensing agent circulation chamber 41 and a spiral heat-exchange tube 42 disposed in the condensing agent circulation chamber 41, wherein the spiral heat-exchange tube 42 allows tritium sample steam to circulate therein, the condensing agent circulation chamber 41 is filled with the condensing agent which may be deionized distilled water, the tritium sample steam in the spiral heat-exchange tube 42 is cooled and condensed into liquid by the 
Accordingly, the claimed “condensation unit” has been interpreted as a device comprising a hollow condensing agent circulation chamber and a spiral heat-exchange tube disposed in the condensing agent circulation chamber, wherein the spiral heat-exchange tube allows tritium sample steam to circulate therein and the condensing agent circulation chamber is filled with the condensing agent such that tritium sample steam in the spiral heat-exchange tube is cooled and condensed into liquid by the condensing agent, the device further comprising an inlet in communication with the delivery pipe and formed in the top of the condensing agent circulation chamber and an outlet communicated with an environmental tritium sample collection tank formed in the bottom of the condensing agent circulation chamber, and an airtight container formed by the condensing agent circulation chamber to allow the condensing agent to circulate therein, as well as equivalents thereof.

Claim limitation “auxiliary condensation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “auxiliary condensation” and “used to cyclically deliver a condensing agent into the condensation unit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The auxiliary condensation unit 5 is used to control the condensing process of the 
Accordingly, the claimed “auxiliary condensation unit” has been interpreted as a device comprising a cavity for storing the condensing agent, an upper tube for communicating the cavity with an upper part of the condensing agent circulation chamber, a lower tube for communicating the cavity with a lower part of the condensing agent circulation chamber, and a power device for driving the condensing agent to flow into the condensing agent circulation chamber from the cavity through the lower tube or driving the condensing agent to flow into the cavity from the condensing agent circulation chamber through the upper tube, wherein the power device is a peristaltic pump or a diaphragm pump and is used to drive the condensing agent to cyclically flow between the condensing agent circulation chamber and the cavity, as well as equivalents thereof.

Claim limitation “condensing agent” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “agent” coupled with functional language “condensing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Accordingly, the claimed “condensing agent” has been interpreted as a coolant fluid, for example DI water, as well as equivalents thereof.

Claim limitation “cleaning agent” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “agent” coupled with functional language “cleaning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to revile any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would understand that the corresponding structure for the “cleaning agent” would be a fluid for cleaning the distillation chamber in some manner, e.g. a solvent, wash liquid, purge fluid, etc. 
Accordingly, the claimed “cleaning agent” has been interpreted as a cleaning fluid, e.g. a solvent, wash liquid, purge fluid, etc., as well as equivalents thereof.

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are drawn to an automatic tritium extraction device for environmental monitoring, the device comprising a distillation chamber. (Note: Intended use does not limit apparatus claims, nor does material worked upon. See MPEP 2114 and 2115).
The closest prior art of record is Harp (US 4,892,684) in view of Konter (US 1,725,528), Yang et al. (US 2014/0151215), Carl et al. (US 2013/0153397), and Ohakas (US 3,864,214).
The device of Harp is designed for treating radioactive waste having solid components such as protective suits and plastic ion exchange beads therein (column 3 Lines 1-11). Such solids could not be supplied or discharged via a pump. Therefore, there is no incentive for one of ordinary skill in the art to add to the device of Harp the claimed second pump for delivering samples into the distillation chamber or the claimed third pump for communicating the distillation chamber with an outside.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772